Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0275660 A1].
Claim 1: An image processing apparatus comprising
a processor configured to [D1, Figure 2 and [0031 and 0086]] D1 teaches the image processing apparatus which can be a type of computer.

extract a component related to luminance of each of a sample image and a processing target image that is to undergo image processing to match an impression of the processing target image to the sample image, [D1, [0033]] D1 teaches the luminance component from the process target image and the reference image. 

extract feature values of the processing target image and the sample image by attaching to a pixel value of each pixel forming the processing target image and the sample image a weight responsive to the component related to the luminance, and [D1. [0044]] D1 teaches the determination of the arithmetic mean value and standard deviation of the pixels of the process target image. This is considered the related weights.

make adjustment to match the feature value of the processing target image to the feature value of the sample image. [D1. [0031 and 0044]] D1 teaches the chromaticity component adjuster sets the arithmetic mean value and standard deviation of the pixels of the process target image to be closer to the arithmetic mean value and the standard deviation of the reference image, using the arithmetic mean value and standard deviation of the chromaticity components of the process target image and reference image. The chromaticity component adjuster 13 matches a feature quantity of the process target image to a feature quantity of the reference image in the chromaticity component. The luminance component adjuster 14 matches a feature quantity of the process target image to a feature quantity of the reference image in the luminance component.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of D1, wherein the combination would allow for the system of the claim to include a computer processor in completing the steps to make the ultimate adjustment to match feature values of the processing target image to the feature value of the sample image. One skilled in the art would have been motivated to modify D1 in this manner in order to .Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The image processing apparatus according to claim 1, wherein the processor is configured to calculate as the feature values a mean and a dispersion of the pixel values of the pixels forming the processing target image and the sample image. [D1, [0033-0034]] D1 teaches in accordance with the exemplary embodiment, the feature quantities are the mean value and dispersion of the pixel values of the pixels forming the process target image and the reference image. The pixel value is composed of the chromaticity components (P and T), and the luminance component (I). The feature quantity is extracted from each of the chromaticity components (P and T), and the luminance component (I). In accordance with the exemplary embodiment, an arithmetic mean is used as the mean value, and a standard deviation is used as the dispersion.

Claim 3: The image processing apparatus according to claim 2, wherein the processor is configured to calculate as the mean a weighted mean that is determined by weighting the pixel value of each pixel with the weight, and calculate as the dispersion a standard deviation that is determined by using the weighted mean after weighting the pixel value of each pixel with the weight. Claim 3 is rejected for similar reasons as to those described in claim 2. [D1, [0033-0034]] D1 teaches in accordance with the exemplary embodiment, an arithmetic mean is used as the mean value, and a standard deviation is used as the dispersion.

Claim 6: The image processing apparatus according to claim 1, wherein the processor is configured to set the weight such that a relationship between the component related to the luminance and the weight is a monotonically increasing function. [D1, [0052-0055]] D1 teaches the process is performed in accordance with formula (6), for example. A quadratic function that comes up with a value which is considered the weight.

Claim 7: The image processing apparatus according to claim 6, wherein the processor is configured to set the component related to the luminance to the weight. [D1, [0052-0055]] D1 teaches the component is related to the luminance.

Claim 8: The image processing apparatus according to claim 6, wherein the processor is configured to set the weight such that the relationship between the component related to the luminance and the weight is a monotonically increasing non-linear function. [D1, [0052-0055]] D1 teaches the process is performed in accordance with formula (6), for example. A quadratic function that comes up with a value which is considered the weight, which is also a non-linear function..

Claim 9: The image processing apparatus according to claim 1, wherein the processor is configured to modify the weight in response to a scene of the sample image. [D1, [0052-0055]] D1 teaches the process is performed in accordance with formula (6), for example. A quadratic function that monotonously increases is used in the adjustment of the dark region.

Claim 10: The image processing apparatus according to claim 9, wherein the processor is configured to set the weight with the sample image being a night view such that a relationship between the component related to the luminance and the weight is a monotonically decreasing function. [D1, [0052-0055]] D1 teaches the process is performed in accordance with formula (6), for example. A quadratic function that monotonously increases is used in the adjustment of the dark region.

Claim 11: The image processing apparatus according to claim 10, wherein the processor is configured to set the weight with the sample image not being the night view such that the relationship between the component related to the luminance and the weight is a monotonically increasing function. [D1, [0052 and 0086]] D1 teaches the quadratic function and applying the weight to the sample which is a non-dark sample.

Claim 12: The image processing apparatus according to claim 1, wherein the processor is configured to correct the component related to the luminance. [D1, [0052]] D1 teaches the luminance component adjuster. The adjustment is made with respect to the luminance and is considered a correction.

Claim 13: The image processing apparatus according to claim 12, wherein the processor is configured to adjust a degree of the image processing by correcting the component related to the luminance. [D1, [0052 and 0057]] D1 teaches the change in amount of adjustment, the degree.

Claim 14 is rejected for similar reasons as to those described in claim 1.

Claim 15 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Claims 1-3, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0275660 A1] as applied to claim 1 above, and further in view of D2 [WO 2014/206394 A2].
Claim 4: The image processing apparatus according to claim 1, wherein the processor is configured to make adjustment to match the feature value of the processing target image to the feature value of the sample image by weighting the pixel value of each pixel with the weight that is based on the component related to the luminance. [D2, [Claim 4]] D2 teaches the luminance value of the color channel is weighted for each channel. The resulting luminance value is passed through filters and the newly adjust image is obtained by alpha blending and merged to obtain the results. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 as described in claim 1, with the teachings of D2, wherein D2 teaches the use of adjustment of image data with respect to the weights and the alpha blending. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the adjustments as made in D2.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4. 


Claim 5: The image processing apparatus according to claim 4, wherein the processor is configured to make adjustment to match the feature value of the processing target image to the feature value of the sample image by performing alpha blending through weighting the pixel value of each pixel forming the processing target image with the weight. [D2, [Claim 4]] D2 teaches the luminance value of the color channel is weighted for each channel. The resulting luminance value is passed through filters and the newly adjust image is obtained by alpha blending and merged to obtain the results. 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661